Third District Court of Appeal
                               State of Florida

                       Opinion filed January 19, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0184
                      Lower Tribunal No. F15-22553
                          ________________


                         Michael Leroy Albert,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer
Multack, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

    Ashley Moody, Attorney General, and Sonia Perez, Assistant Attorney
General, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.
Affirmed. See Sinclair v. State, 50 So. 3d 1223 (Fla. 4th DCA 2011).




                               2